Citation Nr: 1821441	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-21 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-wife


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1970 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A Board Decision in November 2014 granted the Veteran's request to reopen his service connection claims for hearing loss and tinnitus.  The Board further remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The required development has been completed and the Veteran's claims are now properly before the Board.   


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss was not manifest in service or to a compensable degree within 1 year of discharge; any current sensorineural hearing loss is not otherwise etiologically related to such service.

2. The probative evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for sensorineural hearing loss have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board remanded the Veteran's claim in a November 2014 decision for further development. Specifically, the Board requested a either an addendum opinion or new audiological examination for the Veteran.  In January 2015 the Veteran completed a VA Hearing Loss and Tinnitus examination.  The January 2015 examination included and in-person examination of the Veteran and review of the Veteran's prior medical history. The Board finds the January 2015 VA examination regarding the Veterans claims for service connection for bilateral hearing loss and tinnitus to be adequate.  In those claims, there has been substantial compliance with the prior remand directives, and adjudication of the Veteran's claim may proceed. See Stegall v. West, 11 Vet. App. 268, 2271. 

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C. § 7104. The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378   (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan, 451 F.3d at 1331. The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308   (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., back pain or difficulty hearing others; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App 428 (2011).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.   That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has a current diagnosis of bilateral sensorineural hearing loss under 38 C.F.R. § 3.385. The Veteran's lay statements indicate that he suffered hearing loss due to noise exposure from aircraft engines and weapons fire during his active service with the United States Navy.  His statements are both competent and credible, and the Board acknowledges the Veteran likely suffered in-service acoustic trauma during his period of active service.  However, the Veteran's report of medical examination does not indicate any hearing issues in an exit examination conducted September 1973.  In addition, the Veteran's service treatment records are silent of any instances of the Veteran reporting or seeking treatment for hearing loss.  Based upon the Veteran's lack of an in-service diagnosis or treatment of hearing loss, and the Veteran's report of medical examination indicating normal hearing, the Board finds the Veteran's bilateral sensorineural hearing loss did not manifest during his period of active service. 38 C.F.R. § 3.303(a).  As the Board has determined that the Veteran's current disability did not manifest in service, discussion of the presumption of soundness under 38 U.S.C.A. § 1111 is not necessary.  

The Board acknowledges the Veteran's contention that because the August 1970 report of medical examination did not include the Maryland CNC hearing test, and that because the September 1973 report of medical examination did not include a formal audiological examination, the Veteran's service treatment records cannot adequately assess his hearing loss.  However, the Board finds that despite these missing tests, the Veteran's service treatment records still provide probative evidence of record.  Specifically, the August 1970 report of medical examination contains measurements of decibel loss at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz.  Further, the Veteran's September 1973 report of examination notes the "normal" hearing for the Veteran.     

Private medical records provided by the Veteran indicate the Veteran began seeking treatment for bilateral sensorineural hearing loss in January 2003. As the Veteran's sensorineural hearing loss is listed as a chronic disease (organic disease of the nervous system) under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303 (b) pertaining to continuity of symptomatology apply in this case.  Nothing in the record indicates the Veteran was diagnosed with sensorineural hearing loss while in service or within 1 year of the date of separation from service, therefore the presumption of service connection for chronic diseases does not apply. 38 C.F.R. § 3.307 (a)(3), 3.309(b).

Further, the record indicates the Veteran's first diagnosis of hearing loss came in 2003, more than 30 years after the Veteran completed his active service.  The record does not indicate the Veteran received any treatment for hearing loss prior to the 2003 diagnosis.  While not dispositive of the issue, the Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Because hearing loss was not noted on the report of medical examination, and the Veteran has not continuously reported related symptomatology since the Veteran's discharge from service, the continuity of symptomatology is not shown.

A January 2015 VA Hearing and Tinnitus examination noted that the Veteran's bilateral hearing loss was less likely than not caused by his active service.  The VA examiner specifically considered the Veteran's hearing loss in the Veteran's right and left ear.  When considering the Veteran's right ear hearing loss, the VA examiner noted:

		Hearing was normal in the right ear at enlistment.  			Hearing was not formally tested at separation.  

		The study Noise and Military Service-Implications for 			Hearing Loss and Tinnitus, Institute of Medicine, 			National Academy of Sciences, (2006).,  based on 			current knowledge of acoustic trauma and the 				instantaneous or rapid development of noise-				induced hearing loss, concluded there is no         			reasonable basis for delayed-onset hearing loss from 			noise exposure.

		When tested in 2003, thirty years after the service, the 			Veteran had a mild high frequency hearing loss in the 			right ear, with only a 15dB decline at 4000 Hz compared 		to enlistment in 1970.  Given this fact, along with his 28 		years of civilian noise exposure, it is less than         			likely that this decline in hearing was related back to the 		service.  Any hearing loss which has occurred since the 		service is more likely  related to his post-service cilivian 		noise exposure.  Thus, it is less  likely than not (less 			than 50% probability) that the right hearing loss is 			related to military noise exposure.

Regarding the Veteran's left ear hearing loss, the January 2015 VA examiner considered if the Veteran's diagnosed left ear hearing loss at enlistment was made worse due to is active service.  The examiner noted that the Veteran's left ear hearing loss was not aggravated beyond its normal progression during the Veteran's military service.  The VA examiner stated:

		The Veteran did not describe any military duty which 			would have  specifically created asymmetrical noise 			exposure.  He entered the service  just after his 17th 			birthday and had an asymmetrical high frequency loss  			at enlistment, likely due to shooting prior to the 	service. 		The Veteran shot right handed, which typically results in 		greater noise exposure to the left ear.  The closest audio 		to the time of discharge was 30 years later in 2003.  At 		that time, the hearing loss had only declined 20dB at 			2000 Hz and 25dB at 4000 Hz from enlistment.  Given 		his occupational and  recreational noise exposure over 			those 30 years, it is most likely that  this decline in 			hearing occurred subsequent to the service.  It is less 			than likely (less than 50%) that the left hearing loss was 		aggravated in the service.  It is more likely that the 			decline in hearing noted when tested 30 years later had 		resulting from civilian noise exposure.

In light of the above discussed VA examination, the Board finds the Veteran's bilateral hearing loss is not related to service.  Additionally, the Board finds the Veteran's left ear hearing loss diagnosed at enlistment was not aggravated beyond its natural progression during his active service.   

In his May 2014 hearing, the Veteran and his ex-wife testified his current hearing loss is the result of his time in service.  The Veteran stated he worked around aircraft engines and was exposed to large weapons fire.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.  In October 2008, the Veteran has submitted a lay statement from a friend indicating the Veteran has suffered from worsening hearing loss.  

However, determining the etiology of the Veteran's bilateral hearing loss requires medical inquiry into the Veteran's auditory functioning. With regard to the specific issue in this case, whether his bilateral hearing disability is related to an in-service injury, falls outside the realm of knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4   Such internal auditory processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low. 

In total, the record indicates the Veteran did not seek treatment for hearing loss while in service, was not diagnosed with a hearing loss upon exiting service in February 1970, experienced occupational noise exposure for 30 years as a sub-contractor, experienced recreational noise exposure while shooting, and did not seek treatment for hearing loss until January 2003.  The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.303(d). The benefit of the doubt rule therefore does not apply, and service connection for this disability not warranted.

Tinnitus

The Veteran claims entitlement to service connection for tinnitus.  The Board acknowledges the Veteran has a current diagnosis of tinnitus.

As noted above, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  As the Veteran's tinnitus is listed as a chronic disease (organic disease of the nervous system) under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303 (b) pertaining to continuity of symptomatology apply in this case.  

In a May 2014 hearing, the Veteran and his ex-wife testified that the Veteran has suffered from tinnitus since his period of active service.  The Veteran's ex-wife testified specifically that the Veteran complained of ringing in his ears since returning from service.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.  In a January 2015 VA Hearing and Tinnitus examination, the VA examiner confirmed the Veteran's diagnosis of tinnitus, and further noted that the Veteran's tinnitus was likely a symptom of his bilateral hearing loss. 

The overall weight of the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his period of active service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49 (1990).

Accordingly, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


